Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

         Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 February 2022 has been entered.
 

   CLAIMS UNDER EXAMINATION
Claims 1, 3, 5-9, 11, 13-16 are pending and have been examined on their merits.

      PRIORITY
The Instant Applicant claims priority to JP2017079148, filed on 12 April 2017. The foreign document does not provide support vascular endothelial cells or vascular pericytes. A scan of the document does not indicate the terms appear. Divisional Application 15/819,654, filed on 21 November 2017, provides support for the claim limitations.

WITHDRAWN REJECTIONS
The previous grounds of rejection have been withdrawn due to claim amendment.

NEW GROUNDS OF REJECTIONS
The arguments made in the response filed on 31 January 2022 are acknowledged. The Applicant asserts the previously cited references do not teach the limitations now recited in claims 1 and 9.  New grounds of rejection have been necessitated by claim amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites both “adipose tissue derived reproductive cells” or “adipose tissue derived reproductive  cells contained in the pharmaceutical composition”. Claim 1 has been amended to only recite a pharmaceutical composition comprising adipose tissue derived reproductive cells. Therefore it is unclear what the “adipose tissue derived reproductive cells” is referring to. Appropriate correction is required.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5-9, 11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (previously cited; Adipose-Derived Stromal Vascular Fraction Cell Effects on a Rodent Model of Thin Endometrium. PLOS One 14 December 2015, pages 1-15) in view of Silversand et al. (previously cited; Why Hyaluronan Is An Invaluable Molecule For Embryo Implantation. Vitrolife. 14 March 2017, pages 1-7) and Victor et al. (Isolation Of Stromal Vascular Fraction From Vascular Tissues. US2014/0255356 2014) as evidenced by Zakhari et al. (previously cited; Vasculogenic and angiogenic potential of adipose stromal vascular fraction cell populations in vitro. In Vitro Cell Dev. Biol.—Animal (2018) 54:32–40)


Hunter et al. apply an adipose derived stromal vascular fraction (SVF) to a rodent model of persistent thin endometrium (page 3, last two sentences of second paragraph). SVF is isolated from fat pads (hence, adipose) (page 3, last paragraph). The SVF is applied using intrauterine instillation (See Figure 1 c text). The art teaches SVF contains “a heterogeneous array of cell types including endothelial cells, perivascular cells, fibroblasts, immune cells, and mesenchymal stem cells” (page 2, third paragraph).



While Hunter discloses the SVF fraction contains “perivascular cells”, the art does not explicitly teach said cells include pericytes.

As evidenced by Zakhari et al. “Adipose-derived stromal vascular fraction (SVF) is a heterogeneous cell source that contains endothelial cells, pericytes, smooth muscle cells, stem cells, and other accessory immune and stromal cells”. Therefore the SVF fraction disclosed by Hunter would contain vascular pericytes. The SVF fraction disclosed by Hunter reads on the composition of claim 1.

Claim 1 recites “proliferating endometrial cells to repair a thinned endometrium and a number of uterine glands”. Examiner notes the Instant Specification discloses the following:

([0053]) the method including administering an effective amount of a pharmaceutical composition containing adipose tissue derived reproductive cells (ADRCs) to an intrauterine cavity of a treatment subject to proliferate endometrial cells. 

([0061])Thus, it is apparent that by administering mouse ADRCs to the intrauterine cavity, the endometrium of the endometrial thinning model mouse is proliferated.



Hunter discloses tissue effects of SVF were likely limited due to poor cellular retention and engraftment (last paragraph). Hunter suggests modifying treatment protocols using adjuvant estrogen to improve SVF retention and therapeutic response (Abstract; Conclusions, last paragraph). 

While Hunter suggests the use of estrogen, Hunter does not anticipate a composition containing estrogen.

Hunter is silent regarding the use of glycosaminoglycans.

Hunter obtains SVF from fat pads. The art does not explicitly teach obtaining SVF from subcutaneous fat.

Silversand teaches hyaluronic acid (hyaluronan; a glycosaminoglycan) is known to provide high viscosity environments in the oviduct and uterus (page 2, third paragraph). 

Victor teaches methods of isolating stromal vascular fractions (Abstract; [0001] [0015]). The art teaches stromal vascular fraction cells can be isolated from any tissue source comprising blood vessels including but not limited to adipose tissue, optionally subcutaneous fat ([0172]).

It would have been obvious to combine the teachings of the prior art by using a glycosaminoglycan in the method taught by Hunter. One would have been motivated to do so since Hunter teaches delivery of a composition to aid in infertility and Silversand teaches a glycosaminoglycan that has repeatedly been shown to promote implantation (hence, fertility). The MPEP teaches it is prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for the same purpose. Therefore, then, barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials. One would have had a reasonable expectation of success since both references teach compositions that can be applied to the uterus. One would have expected similar results since both references disclose compositions to treat the uterus for infertility.

It would have been obvious to combine the teachings of the prior art by administering estrogen with the SVF. One would have been motivated to do so since Hunter 

It would have been obvious to obtain SVF from subcutaneous fat. One would have been motivated to do so since Hunter teaches the use of SVF from adipose tissue and Victor teaches SVF can be obtained from any adipose tissue, including subcutaneous tissue. One would have had a reasonable expectation of success since Victor teaches SVF cells can be successfully obtained from the claimed source. One would have expected similar results since both references are directed to SVF fractions. 

to In re Kerkoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable.  

Therefore claim 1 is rendered obvious as claimed (claim 1).

As set forth above, Silversand teaches hyaluronic acid. Therefore claim 3 is included in this rejection (claim 3).

The use of estrogen is rendered obvious on the grounds set forth in the rejection of claim 1 above. Therefore claim 5 is included in this rejection (claim 5).


angiogenesis inducing action. Therefore claim 6 is included in this rejection (claim 6).

The Instant Specification discloses ADRCs have an endometrial proliferation capability ([0040]). Because Hunter applies an SVF containing ADRCs to the uterus, it would be expected to have endometrial proliferation capability. Therefore claim 7 is included in this rejection (claim 7).

Hunter teaches cells are stored in Recovery Cell Culture Freezing Medium at -80°C until needed (page 4, first paragraph). Therefore claim 8 is rejected (claim 8).

Examiner notes claim 9 recites the same limitations of claim 1, except the preamble is directed to “a method for treatment of infertility”. The teachings of the prior art as set forth above are reiterated, Because the administration of a composition with the claimed ingredients is rendered obvious, the claimed method of treating infertility is rendered obvious. Therefore claim 9 is included in this rejection (claim 9).

As set forth above, Silversand teaches hyaluronic acid. Therefore claim 11 is included in this rejection (claim 11).

claim 13).

The Instant Specification discloses ADRCs have an angiogenesis inducing action (also referred to as an angiogensis capability) angiogenesis ([0040] [0066]). Because Hunter applies an SVF containing ADRCs to the uterus, it would be expected to have 
angiogenesis inducing action. Therefore claim 14 is included in this rejection (claim 14).

The Instant Specification discloses ADRCs have an endometrial proliferation capability ([0040]). Because Hunter applies an SVF containing ADRCs to the uterus, it would be expected to have endometrial proliferation capability. Therefore claim 15 is included in this rejection (claim 15).

Hunter teaches cells are stored in Recovery Cell Culture Freezing Medium at -80°C until needed (page 4, first paragraph). Therefore claim 16 is included in this rejection (claim 16).

Therefore Applicant’s Invention is rendered obvious.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653